Citation Nr: 1615382	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2012 and February 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the April 2012 rating decision, the RO denied the Veteran's claim for entitlement to service connection for prostate cancer, finding that the evidence submitted was not new and material.  The February 2014 rating decision continued this denial.  However, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for prostate cancer.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that on his appeal on a VA Form 9 dated in July 2014, the Veteran requested a Decision Review Officer (DRO) hearing.  Although the Veteran has not been afforded a DRO hearing, as the Board is granting in full the benefit sought on appeal, proceeding without a DRO hearing is not prejudicial to the Veteran.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains private treatment records for prostate cancer, as identified by the Veteran.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to service connection for residuals associated with the now service-connected prostate cancer has been raised by the record in the April 2014 notice of disagreement and in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed May 2009 rating decision denied entitlement to service connection for prostate cancer based on the determination that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.

2.  New evidence received since the final May 2009 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.

4.  The competent evidence of record establishes a current diagnosis of prostate cancer.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision, which denied the claim of service connection for prostate cancer, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the final May 2009 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claim, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

II.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, in a final rating decision dated in May 2009, the RO previously denied entitlement to service connection for prostate cancer based on the determination that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In June 2011, the Veteran filed a claim to reopen entitlement to service connection for prostate cancer.  In an April 2012 rating decision, the RO denied the claim for entitlement to service connection for prostate cancer, finding that the evidence submitted was not new and material.  The Veteran submitted additional evidence in support of his claim and, in a February 2014 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for prostate cancer.  The Veteran has appealed these rating decisions.

At the time of the final rating decision in May 2009, whereby the RO denied service connection for prostate cancer, the evidence consisted of the Veteran's service treatment records, select military personnel records, a medical statement from Dr. A. M. dated in January 2007, and the Veteran's lay statements in support of the claim.  The Veteran's personnel records showed his duty station to be Thailand; there was no evidence of duty in Vietnam.  In the January 2007 medical statement, Dr. A. M. indicated that the Veteran was found to have prostate cancer, and underwent a radical perineal prostatectomy in September 2003.  Dr. A. M. indicated that because the Veteran had exposure to various herbicides and chemicals in Vietnam, there was an association with high-grade prostate cancer.

The additional evidence presented since the final denial in May 2009 includes private treatment records, a medical statement from Dr. A. M. dated in March 2014, a medical statement from Dr. M. M. dated in January 2016, a memorandum on herbicide use in Thailand during the Vietnam Era, several buddy statements, and the Veteran's lay statements in support of his claim.  The Veteran's lay statements described his duties that placed him near the base of the perimeter at U-Tapao Air Force Base in Thailand; the buddy statements corroborated these statements.   In a medical statement dated in March 2014, Dr. A. M. indicated that the Veteran's prostate cancer could be the result of his exposure to various herbicides and chemicals in Thailand.  In a medical statement dated in January 2016, Dr. M. M. indicated that there was a possibility the Veteran's current prostate cancer might be related to his exposure to certain environmental agents during his service in the Vietnam War era.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in May 2009, and it raises a reasonable possibility of substantiating the claim, as it provides a description of the Veteran's duties that placed him on the perimeter of the U-Tapao Air Force Base in Thailand and relates the Veteran's prostate cancer to his exposure to herbicides and other environmental agents in service.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for prostate cancer.  

III.  Service Connection

The Veteran seeks entitlement to service connection for prostate cancer.  He asserts that he was exposed to herbicides while serving in Thailand and later developed prostate cancer as a result of the exposure to herbicides during service.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App 465 (1994).  Lay evidence must be considered and may be sufficient in and of itself.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315   (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis").  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if they become manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2015).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).

At the outset, there is ample evidence of record showing that the Veteran is diagnosed with prostate cancer.  See e.g. medical statements from Dr. A. M. and underlying private treatment records dated in 2003.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran was not stationed in the Republic of Vietnam at any time during his active service.  However, the Veteran has asserted that his exposure to herbicides occurred while stationed in Thailand.  The Veteran's personnel records confirm that he served in Thailand from 1969 to 1970.  However, there is no specific mention of exposure to herbicides in the Veteran's personnel records. 

There are no specific statutes or regulations that govern herbicide exposure in Thailand.  The claims file contains a Memorandum for the Record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  This report contained evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  See VBA Manual M21-1, IV.ii.1.H.5.b.  

The VBA Manual M21-1 notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of designated Thailand military bases during the Vietnam era, to include U-Tapao.  See VBA Manual, M21-1, IV.ii.1.H.5.a. and b.  If a veteran served on one of the designated air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.

The Veteran contends that he was exposed to herbicides while serving at U-Tapao Air Force Base in Thailand.  Although the Veteran's MOS of Inventory Management Specialist is not obviously consistent with exposure to the base perimeter, he asserts that he was, in fact, exposed to the base perimeter.  The Board finds that the Veteran's assertions are both competent and credible.  The Veteran has been cooperative in seeking out sources of corroborative evidence to support his claim, and the Board finds no reason to doubt his credibility. 

First, the Veteran contends that he was exposed to herbicides through his service as an augmentee to the Security Police that served around the perimeter of the base during alerts.  He indicated that this was a routine assignment for all personnel with the rank of E-4 and below.  In support of this contention, he submitted lay statements from several individuals who confirmed that the Veteran told them of his Security Police augmentee duties in service.  See February 2013 lay statement from B. B. and March 2014 lay statement from V. W.  These individuals confirmed that the Veteran's duties as an augmentee placed him on the perimeter of the base during periods of high alerts.  

He further contends that he was exposed to herbicides as a result of his assignment to special services with sleeping quarters billeted at the perimeter of the U-Tapao Air Force Base in Thailand.  See e.g. September 2011 statement.  In support of this contention, the Veteran submitted a lay statement from a sergeant with the Security Police Squad during this timeframe, who confirmed that personnel were quartered near the beach facility, and that strong herbicides were sprayed every night on the base perimeter.  See June 2014 lay statement from L. N.  The Veteran submitted a lay statement from an individual who shared the same living quarters in Thailand, and confirmed that the living quarters were located at the end of the base runway.  See June 2014 lay statement from W. L.  The Veteran also submitted lay statements from individuals who confirmed that the Veteran told them of his sleeping quarters at the base of the perimeter in service.  See February 2013 lay statement from B. B. and March 2014 lay statement from V. W.  Finally, the Veteran contends that he was exposed to herbicides through his regular duties of operating the base outdoor movie theater located at the end of the runway.  See e.g. September 2011 statement.  The Veteran submitted photographs of the base depicting the proximity of his sleeping quarters and the movie theater to the base perimeter.  

Although the Veteran's MOS is not necessarily consistent with perimeter contact, he has claimed that he had contact with the perimeter on many occasions as a result of his regular duties and sleeping quarters.  Therefore, as there is no evidence contradicting the Veteran's claims of perimeter contact, the Board finds that the Veteran is credible when describing his activities along the perimeter of his base at U-Tapao.  

Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides while on active duty.  Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Board finds that the Veteran has provided credible evidence that he was likely exposed to herbicides during his service in Thailand.  Therefore, in view of the information set forth by the VBA Manual M21-1 and Compensation Service, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Therefore, in light of the evidence showing exposure to herbicides during service, and a current diagnosis of prostate cancer, service connection is granted on a presumptive basis for this disorder.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer, is reopened.

Entitlement to service connection for prostate cancer, as due to exposure to herbicides, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


